UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 31, 2009 (July 27, 2009) HONG KONG WINALITE GROUP, INC. (Exact name of registrant as specified in its charter) NEVADA 333-83375 87-0575571 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1204-06, 12/F Wai Fung Plaza, 664 Nathan Road,
